DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda et al. (hereinafter “Tsuda”), US Patent No. 8,681,081.
Regarding claim 1, Tsuda teaches a display device comprising a display panel including a plurality of signal lines, a plurality of scanning lines, and a plurality of pixels that are connected to the plurality of signal lines and the plurality of scanning lines and surrounded by the plurality of signal lines and the plurality of scanning lines (fig. 1), wherein the display panel includes:  a display area and an optically transparent non-display area inside the display area (figs. 1 and 2); and a drive circuit for driving  the plurality of signal lines (fig. 12, liquid crystal driver 3), and 
Regarding claim 11, Tsuda teaches wherein each of the plurality of pixels includes a plurality of sub-pixels, and wherein each of the plurality of sub-pixels is time-divisionally driven using switch elements (figs. 2, 11 and accompanying text).
Regarding claim 12, Tsuda teaches wherein the plurality of sub-pixels include red pixels, green pixels, and blue pixels (fig. 2).
Regarding claim 13, Tsuda teaches wherein the display device is a liquid crystal display device (fig. 1).
Regarding claim 15, Tsuda teaches wherein the display panel includes a control unit for controlling the drive circuit (fig. 11, controller 33), wherein the control unit includes a register (shift register 34, data register 35), and wherein the plurality of signal lines are driven using the first drive scheme, the second drive scheme, or the third drive scheme on the basis of a value set by the register (fig. 11, timing controller 32, time-division switch 37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (see above).
Regarding claim 14, Tsuda fails to teach wherein each of the plurality of pixels includes an organic light-emitting diode.
Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art to include an organic light-emitting diode in each of the pixels according to design needs and specifications.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622